Citation Nr: 1530024	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 22, 2009 for service connection for right shoulder labral tear, status post surgical correction with mild degenerative changes.

2.  Entitlement to an effective date earlier than December 22, 2009 for service connection for left knee chondromalacia with posterior horn lateral meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1984 to October 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in St. Petersburg, Florida, which granted service connection for right shoulder labral tear, status post surgical correction with mild degenerative changes, and assigned an initial disability rating of 10 percent effective December 22, 2009.  The RO also granted service connection for left knee chondromalacia with posterior horn lateral meniscus tear, and assigned an initial disability rating of 10 percent effective December 22, 2009.

The Veteran testified from St. Petersburg, Florida, at a May 2015 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran had active service from October 1, 1984 to October 31, 2004.

2.  On August 25, 2004, while the Veteran was still in service, VA received a claim for service connection for right shoulder and left knee disabilities.

3.  Service connection for right shoulder and left knee disabilities was denied in a March 2005 rating decision of the RO in Baltimore, Maryland.

4.  The Veteran filed a timely notice of disagreement (NOD) to the service connection denial in September 2005.

5.  The Veteran did not receive the statement of the case (SOC) issued in July 2006, as it was sent to the wrong address; therefore, finality did not attach to the March 2005 rating decision.

6.  The September 2005 NOD remained pending until the RO in St. Petersburg, Florida, reopened and granted service connection for the right shoulder and left knee disabilities in an August 2010 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 1, 2004 for the award of service connection for right shoulder labral tear, status post surgical correction with mild degenerative changes, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.326(a), 3.400 (2014).

2.  The criteria for an effective date of November 1, 2004 for the award of service connection for left knee chondromalacia with posterior horn lateral meniscus tear have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.326(a), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants the earliest effective date available at law for the service connected right shoulder and left knee disabilities, no further discussion of VA's duties to notify and to assist is necessary.

Earlier Effective Date for Right Shoulder and Left Knee Disabilities

In an August 2010 rating decision, the RO granted service connection for right shoulder labral tear, status post surgical correction with mild degenerative changes, and left knee chondromalacia with posterior horn lateral meniscus tear.  The Veteran has advanced entitlement to an earlier effective date for the service-connected right shoulder and left knee disabilities is warranted due to previous defective notice.  After a review of all the evidence of record, the Board finds that an earlier effective date is warranted.

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2014) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The filing of a NOD initiates VA appellate review and entitles an appellant to a SOC.  38 U.S.C.A. § 7105(a) (West 2014); see Palmer v. Nicholson, 21 Vet. App. 434, 438 (2007); Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011).  The failure to issue a SOC after receipt of a valid NOD prevents the underlying rating decision from becoming final.  See Palmer, 21 Vet. App. at 438.

The pending claims doctrine provides that a claim remains pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  If a valid NOD is filed, but VA fails to issue a SOC, then the claim remains pending.  Myers v. Principi, 16 Vet. App. 228, 235-36 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  Indeed, once a NOD has been filed, further RO decisions that do not grant the benefit sought do not resolve the pending claim.  Juarez v. Peake, 21 Vet. App. 537, 543 (2008).  Only a Board decision can resolve an appeal that was initiated but not completed.  Id.

The Veteran had active service from October 1, 1984 to October 31, 2004.  On August 25, 2004, while the Veteran was still in service, VA received a claim for service connection for right shoulder and left knee disabilities.  Service connection for such disabilities was denied in a March 2005 rating decision of the RO in Baltimore, Maryland.  The Veteran filed a timely NOD to the service connection denial in September 2005.

A May 2006 decision review officer (DRO) conference report reflects that a new VA joint examination was to be ordered.  The examination request was submitted in May 2006.  A subsequent record reflects that the Veteran failed to report for the VA joint examination.  In July 2006, VA issued a SOC to the Veteran's previous in-service Maryland address.  The SOC noted that the Veteran failed to appear for the scheduled VA examination.  The appeal was subsequently closed due to no substantive appeal being received by VA.

The transcript from the May 2015 Travel Board hearing reflects that the Veteran credibly testified to not receiving notification of the originally scheduled VA joints examination.  Further, the Veteran credibly testified to attempting to contact VA on multiple occasions to find out the status of the VA joints examination, which should have already been scheduled pursuant to the May 2006 DRO conference.  This testimony is supported by VA records showing that, in October and November 2006, the Veteran was able to schedule VA examinations for other issues on appeal at that time.  It is unclear why a new VA joints examination was not eventually scheduled.

An August 2007 "IRIS" inquiry report reflects that, when the Veteran was told by VA that the appeal had been closed due to the Veteran's failure to respond, the Veteran advanced that he did not fail to respond because the relevant correspondence had been sent to the incorrect address.  Subsequently, VA acknowledged that the SOC had been sent to the incorrect address; however, VA also stated that, because the SOC was not returned to VA, "we must assume it was forwarded."  The Board notes that July 2006 was over a year and a half after the Veteran separated from service and moved off base.

Attached to a Congressional statement received by VA in October 2007 was a timeline constructed by the Veteran.  According to the timeline, a Mrs. G who worked for VA finally entered the Veteran's correct address on September 29, 2006, which was after the expiration of the appeals period.

In the May 2012 substantive appeal, via VA Form 9, the Veteran advanced that during the original appeal of the right shoulder and left knee issues he attempted to have the correct address updated; however, despite his best efforts VA continued to send the documents to the old address.  He contends that this mailing of the documents to the wrong addressed subsequently caused him to miss the substantive appeal filing deadline. 


At the May 2015 Travel Board hearing, the Veteran's wife credibly testified that VA continued to send documents to their in-service housing address for over a year and a half.  Further, both Veteran and wife credibly testified to not receiving the July 2006 SOC.  The Veteran's wife testified that they first learned the appeal had been closed from their Congressman.

The Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an incorrect address for a claimant constitutes the "clear evidence" required to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003).  However, evidence of a claimant's nonreceipt of a VA decision alone does not establish the "clear evidence" needed to rebut the presumption of regularity of the mailing.  See Ashley, 2 Vet. App. at 309.  The burden is on the VA Secretary to demonstrate that notice was sent to a claimant's latest address of record; however, in the normal course of events, it is the burden of the claimant to keep VA apprised of his whereabouts.  See Hyson v. Brown. 5 Vet. App. 262, 265 (1993).

In this case, the evidence reflects that the Veteran separated from service on October 31, 2004.  A claim for service connection for a right shoulder disability and a left knee disability was filed on August 25, 2004, while the Veteran was still in service.  The Veteran has credibly advanced that, during the pendency of the original claim, he attempted to have his address corrected on multiple occasions.  An August 2007 "IRIS" inquiry report reflects that VA acknowledged sending the July 2006 SOC to the incorrect address over a year and a half after the Veteran had moved.  Both the Veteran and his wife have credibly testified to not receiving the July 2006 SOC at their home address.

The Veteran subsequently submitted what was taken as a claim to reopen the right shoulder and left knee disabilities in December 2009.  In an August 2010 rating 

decision, the RO granted service connection for right shoulder labral tear, status post surgical correction with mild degenerative changes, and left knee chondromalacia with posterior horn lateral meniscus tear.

Based on the foregoing, the Board finds that the presumption of regularity has been rebutted by clear evidence.  VA failed to update the Veteran's address after the Veteran separated from service, and the July 2006 SOC was sent to the incorrect address over a year and a half after the Veteran had moved.  Accordingly, the Board finds that the presumption of regularity in the mailing of a SOC to the Veteran in this case has been rebutted, resulting in a finding that the Veteran did not receive notice of the July 2006 SOC, which is a violation of due process.  Consequently, the August 25, 2004 rating decision denying service connection for right shoulder and left knee disabilities did not become final.  As such, the claim was still pending at the time of the purported December 2009 "claim to reopen."  See 38 C.F.R. 
§ 3.103(b).

The Board has reviewed the medical evidence of record and finds that the Veteran had right shoulder and left knee disabilities at the time of filing the August 2004 claim.  Since the Veteran's claim of service connection for right shoulder and left knee disabilities was filed within one year of separation from service, and as both disabilities were present at that time, the Board finds that the proper effective date for the grant of service connection for right shoulder labral tear, status post surgical correction with mild degenerative changes, and left knee chondromalacia with posterior horn lateral meniscus tear is the day following separation from active service-November 1, 2004.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  The complete benefit sought on appeal is granted.  

As the earliest possible effective date at law has been granted, there is no need to discuss entitlement to an earlier effective date due to clear and unmistakable error in 

the March 2005 rating decision denying service connection for right shoulder and left knee disabilities, as other earlier effective date theories have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

An effective date of November 1, 2004 for the grant of service connection for right shoulder labral tear, status post surgical correction with mild degenerative changes, is granted.

An effective date of November 1, 2004 for the grant of service connection for left knee chondromalacia with posterior horn lateral meniscus tear is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


